—Order and judgment ■unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for a directed verdict. It is well established that, to be entitled to judgment as a matter of law, “the defendant-movant must demonstrate that the plaintiff failed to make out a prima facie case; the plaintiffs evidence must be accepted as true, and the plaintiff must be given the benefit of every favorable inference which can be reasonably drawn from the evidence” (Campbell v Rogers & Wells, 218 AD2d 576, 580; see, Napolitano v Dhingra, 249 AD2d 523, 524). Only when there is no rational process by which the jury could find for the plaintiff against the defendant should the motion be granted (see, Campbell v Rogers & Wells, supra, at 580; Harding v Noble Taxi Corp., 182 AD2d 365). Plaintiff failed to present a prima facie case that defendant *892had actual or constructive notice of a dangerous condition on its property (see, George v Ponderosa Steak House, 221 AD2d 710, 711; see also, Gernard v Agosti, 228 AD2d 994, 995), and the common-law negligence cause of action and Labor Law § 200 claim were properly dismissed. For the same reason, the Labor Law § 241 (6) claim was properly dismissed (see, Rothschild v Faber Homes, 247 AD2d 889, 891; McCague v Walsh Constr., 225 AD2d 530, 531). (Appeal from Order and Judgment of Supreme Court, Monroe County, Siracuse, J.— Negligence.) Present — Denman, P. J., Green, Scudder, Callahan and Balio, JJ.